Thompson, J.,
dissents and votes to affirm the judgment, with the following memorandum, in which Damiani, J., concurs: A prosecution witness testified that shortly before the robberies which were the subject of this case, the defendant Blanchard asked the witness if he remembered him. When the witness said no, defendant accused the witness of setting him up and sending him to jail. At that point, defendant’s colleague pulled a gun on the witness, who then fled. The majority believes that this vague reference to a prior jail term was inadmissible evidence of the defendant’s prior record, was prejudicial, may have been crucial to the jury’s determination and was of only slight probative value. Although I agree with the majority that that general rule is that the prosecution cannot introduce a defendant’s past criminal record into evidence when the defendant has not taken the stand or placed his character in issue, I cannot agree with the majority that the general rule controls this case *907or that the remarks in question in any way invalidate the conviction or require a new trial. I begin with the general proposition that when a ruling as to admissibility of testimony has been made, appellate courts should respect the sound discretion of the trial court in making that ruling. Neither the arguments of the majority nor recent case law convinces me that the trial court’s ruling should be disturbed. The reference to a “set-up” and a prior jail term is extremely vague. There is no specification of the nature of a prior crime or even what constituted the “set-up”. The majority believes that the testimony in question cannot be harmless since there is a “view” of the evidence which would have exonerated the defendant. There are almost always differing “views” of the evidence. That is why there are hung juries. Here the jury might just as well have viewed the defendant’s statement as an accusation that the witness had connived to set the defendant up; there was no admission of past guilt. Even though the jury asked for the questioned testimony to be reread, second-guessing the jury does not seem particularly helpful in the majority’s second-guessing of the trial court. The trial court concluded that the statement was admissible as to identification of the defendant and his location at the scene with a codefendant. Our review is best confined to the record, the statements made and the applicable law. I agree with the trial court that the witness’ testimony is probative as to identification and as to presence at the scene. The fact that other witnesses testified to various aspects of the events in question does not, in my estimation, render the testimony solely cumulative or reduce its value. In People v Ventimiglia (52 NY2d 350, 355), the Court of Appeals held it was permissible for a witness to testify that one defendant had described his place for disposing of dead bodies as a place “ ‘where we put people *** and they haven’t found them for weeks and months’”. That statement seems to me to be extremely prejudicial but also highly probative. In terms of prejudice, the instant remarks are pale and insignificant by comparison. The majority’s view that the Ventimiglia remarks were of more probative value than those in this case seems just that: a view. That does not show to me that the remarks here were of such lesser probative value in the context of this case as to render them inadmissible or to tip the balance toward prejudice and away from probative value. In Ventimiglia (supra), the Court of Appeals commented that the time remarks are admitted, on rebuttal rather than on the direct case, is a relevant factor in the balancing process. But in Ventimiglia, the prior crimes/body disposal remarks were made by the prosecution’s prime witness in his direct testimony. In Ventimiglia (supra, p 358), the Trial Judge had overruled defendants’ objection to those remarks “not only when first made, but also when repeated as part of a motion for a mistrial at the end of the People’s case and when at the jury’s request the testimony was reread to them during deliberation” (emphasis supplied). Thus, in Ventimiglia, prejudicial but probative testimony about prior crimes was permitted during the prosecutor’s direct case and, as in the instant case, the remarks were requested to be reread by the jury. The parallels between Ventimiglia and this case are clear; the differences are that the Ventimiglia remarks were far more inflammatory and the references to past crimes were far more detailed: describing a place where defendants had dumped dead bodies successfully is far more informative as to past crimes than a vague accusation of a “set-up” and a trip to jail. After reading Ventimiglia and the standards there set forth and after considering the whole record in this case, I find no reason to order a new trial. The majority’s effort to distinguish Ventimiglia because the admittedly more prejudicial statements were more probative than the less prejudicial and less probative statements here is not persuasive. The balance must be struck in this case. I find nothing in the majority’s arguments or in the defendant’s brief *908which convinces me that the balance was improperly struck by the trial court in admitting the disputed testimony. I would affirm the conviction.